Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to Applicant’s reply filed on October 15, 2021.

Status of Claims
Amendment of claims 22 and 24, cancellation of claim 27 and addition of claims 76-81 is acknowledged.
Claims 22-24, 61, 63-70 and 74-81 are currently pending and are the subject of this office action.
Since applicant has received an action on the merits for the originally presented “termite” species, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 77-78 and 80-81 are withdrawn from consideration as being directed to a non-elected species.
Claims 22-24, 61, 63-70, 74-76 and 79 are presently under examination.as they relate to the species: termites.

Priority
The present application is a 371 of PCT/US14/25635 filed on 03/13/2014, and claims priority to provisional application No. 61/788,396filed on 03/15/2013.


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 22-24, 61, 63-70, 74-76 and 79 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hungenberg et. al. (US 2009/0215760, cited in prior office action) Smith et. al (US 2012/0055076), Cheng et. al. (Chin. J. Hyg. Insec. and Equip (2011) 17, cited in prior office action, cited by Applicant) in view of Kubota et. al. (US 2007/0253992, cited in prior office action). 

For claims 22, 24 and 79, Hungenberg teaches a method of controlling pests comprising: the administration of a composition comprising ethiprole and a neonicotinoid (see [0001]-[0023]), wherein the preferred neonicotinoid is imidacloprid (see [0023] and [0025]) and wherein the pest can be an insect that destroys technical materials (see [0205), wherein the insect that can destroy technical materials is a Coptotermes, Heterotermes, Reticulitermes, etc. (see [0210]), and wherein the technical materials are for example wood or wood working product (i.e. a locus requiring termite control, see [0192] and [0211]-[0213]).
The composition can be dispersed in a solvent like water (see [0069]-[0070], [0218] and [0230]).  
The concentration of active compounds can vary preferably from 0.0001% to 1% (see [0190]).
The ratio of ethiprole/imidacloprid varies from 125/1 to 1/50 (see [0025]).
Finally, Hungenberg teaches that the mixture of ethiprole (a phenylpyrazole) and imidacloprid (a neonicotinoid) is synergistic (i.e. the combination is more effective for controlling the pest than each of ethiprole and imidacloprid when applied alone at the same amount) (See [0061]).
Hungenberg does not teach the phenylpyrazole fipronil.  However, Kubota teaches that fipronil and ethiprole are well known phenylpyrazoles and both are active against insects like termites (see [0003] and [0006]).  Further, the structures of fipronil and ethiprole are extremely similar. Which explains the close biological activity of both compounds:


    PNG
    media_image1.png
    304
    246
    media_image1.png
    Greyscale

Finally, the prior art teaches that fipronil and imidacloprid are known to individually be effective for controlling termite infestations.  See for example Cheng et. al. (see Table 1) and Smith et. al. (see [0084]).

At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any phenylpyrazole like ethiprole) for another (fipronil) with an expectation of success, since the prior art establishes that both function in similar manner.
The skilled in the art will be further motivated to replace ethiprole with fipronil and make the fipronil/imidacloprid mixture since each one of these compounds is already known to be effective controlling termite infestations, as such, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to control termites combining two compositions (fipronil and imidacloprid) each of which is taught by the prior art to be useful for the same purpose (controlling termites), in order to form a third composition to be used for the very same purpose.  The idea of In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The prior art does not teach a concentration of 0.05% to about 0.5% by weight of fipronil and imidacloprid and a final ratio of fipronil to imidacloprid from 1:1.5 (resulting from an initial termiticide composition comprising 10% fipronil and 15% imidacloprid) to 1:10 (resulting from an initial termiticide composition comprising 3% fipronil and 30% imidacloprid), however, as disclosed above, Hungenberg teaches that the concentration of active compounds (phenylpyrazole and neonicotinoid) can vary preferably from 0.0001% to 1% (see [0190]) which overlaps with the instantly claimed range (0.05% to about 0.5%), and a ratio fipronil/imidacloprid from 125:1 to 1:50 (see [0025]) which overlaps with the instantly claimed range (1:1.5 to 1:10).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Further, MPEP 2144.05 II states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”.

The prior art does not teach the process of mixing: 1- a termiticide composition comprising 3% to 10% by weight of the phenylpyrazole fipronil and 15% to 30% by weight of the neonicotinoid imidacloprid with 2- an aqueous medium to form termiticide concentrate comprising from about 0.05% to about 0.5% by weight of the phenylpyrazole fipronil and the neonicotinoid imidacloprid.
However, according to MPEP 2113: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
In the instant case, the prior art teaches compositions comprising the same or similar components as the instant claims:  a phenylpyrazole (fipronil) and a neonicotinoid (imidacloprid) in the same or similar concentration and ratios, as such the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claims composition and the prior art composition.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.

Finally, as disclosed by Hungenberg, it will be expected that the mixture to be synergistic.

All this will result in the practice of claims 22, 24 and 79 with a reasonable expectation of success.

The prior art teaches all the limitations of claim 23, 63-64 and 66 (see rejection above) except for; applying the termiticide concentrate in an amount of about 1 to 10 gallons per linear 10 feet per foot of depth area (Claim 23), about 2 to 6 gallons per 10 linear feet per foot of depth area (Claim 63), about 4 gallons per 10 linear feet per foot of depth area (Claim 64) or about 1 to 1.5 gallons per 10 square feet of area treated (claim 66).
However, Hungenberg further teaches that the amount of active combination used lies generally between 0.1 and 10,000 g/ha, preferably between 10 and 1,000 g/ha (see [0268]).
Ten (10) linear square feet is approximately 1 square meter, 1 gallon is approximately 4 liters and at the lowest concentration: 0.01% and assuming a density of 1 g/mL, 4 liters (i.e. 1 gallon) of concentrate will contain about 0.4 g of termiticide (0.1 g/l x 4l). This is the amount administered per square meter.  A “ha” is equivalent to 10,000 square meters.  So the above amount (0.4g per square meter) multiplied by 10,000 will afford 4,000 g per 10,000 square meters or 4,000 g/ha which is within the range taught by Hungenberg.  In other words, the range taught by Hungenberg overlaps with the amounts of the instant claims 23, 63 and 66 and is very close to the amount of claim 64.

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 
A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
 
All this will result in the practice of claims 23, 63-64 and 66 with a reasonable expectation of success.

For claim 61, Hungenberg teaches that the concentration of active compounds can vary preferably from 0.0001% to 1% (see [0190]) which overlaps with the instantly claimed ranges (0.038% to about 0.38% for imidacloprid and 0.012% to about 0.12% for fipronil).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 61 with a reasonable expectation of success.

For claims 65 and 67, Hungenberg teaches that agents of the invention are suitable for protection and treatment (see for example [0063]) which will result that the administration can occur when the structure will be built in the future (i.e. protection, it was not built yet or as stated in the instant specification [0042]: pre-construction treatment) or once there is already an existing structure (i.e. treatment), thus resulting in the practice of claims 65 and 67 with a reasonable expectation of success.

For claim 68, Hungenberg teaches a field trial (i.e. open area, see Table A paragraph [0280]) containing crops (see for example [0054]).
.

However, Hungenberg further teaches that the amount of active combination used lies generally between 0.1 and 10,000 g/ha, preferably between 10 and 1,000 g/ha (see [0268]).
One gallon is approximately 4 liters and at the lowest concentration: 0.01% and assuming a density of 1 g/ml, 4 liters (i.e. 1 gallon) of concentrate will contain about 0.4 g of termiticide (0.1 g/l x 4l). Twenty gallons will contain 8 g of termicides (0.4 x 20). One acre is equivalent to 0.405 ha, as such 8g/0.405 equals 19.75 g/ha which overlaps with the range taught by Hungenberg (between 10 g/ha and 1,000 g/ha). In other words, the range taught by Hungenberg overlaps with the amounts of the instant claim 69.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 69 with a reasonable expectation of success.

For claim 70, Hungenberg further teaches that the applications can be carried out in the form of foam (see [0267]), thus resulting in the practice of claim 70 with a reasonable expectation of success.

For claims 74-76, Hungenberg teaches that the ratio of ethiprole/imidacloprid varies from 125/1 to 1/50 (see [0025]). Which overlaps with the instantly claimed ratio 1:3.24.

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 74-76 with a reasonable expectation of success.


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
I.B. (i) Data points in Luo that showed the combination had worse efficacy than fipronil alone.
Examiner’s response:
The data in Figures 2.2 and 2.3 show the results of 1:1 fipronil: imidacloprid compositions which is out of the claimed range (1:1.5 to 1:10.0).  In any case, the 1:1 mixtures are still effective in treating termites, so the data does not teach away from treating termites comprising the administration of a composition comprising fipronil: imidacloprid.  At most it teaches that a 1:1 ratio is not optimal.
Figures 3.2 and 3.3 are the only ones wherein the fipronil: imidacloprid ratios (40:60 (1:1.5) and 20:80 (1:4) are within the claimed range (1:1.5 and 1:10).  In fact when the ratio fipronil: imidacloprid is 40:60 (1:4) or 20:80 (1:4) there is a significant mortality rate at 66 hours.   According to Luo: “The survival numbers were significantly reduced in the treatment of 100 ppm fipronil and the treatment of 20 ppm fipronil plus 80 ppm imidacloprid at all-time intervals” (see page 34, second paragraph).
 In this case, even though for both ratios (40:60 and 20:80) the efficacy seems to be worse than 100 ppm fipronil, Luo is comparing the effect of a composition comprising 100 ppm of fipronil with a composition comprising 20 ppm of fipronil plus 80 ppm of Imidacloprid.   Since fipronil is a more potent termicide than imidacloprid, it will be expected that a composition comprising only 20 ppm of fipronil will be less effective than 
In summary from the data presented in figures 3.2 and 3.3 the skilled in the art, not only will not be discouraged to treat termites with a composition comprising fipronil: imidacloprid, but, to the contrary, will be encouraged to treat termites with that composition based on the results with the 20:80 ratio.
Figure 3.4 (Applicant mistakenly refers to figure 3.3 on page 5, first line, of the response dated 10/15/2021), as with figures 2.2 and 2.3 the data shown is for 1:1 mixtures of fipronil: imidacloprid which is out of the claimed range (1:1.5 to 1:10.0).  In any case and as stated above, the 1:1 mixtures are still effective in treating termites, so the data does not teach away from treating termites comprising the administration of a composition comprising fipronil: imidacloprid.  At most it teaches that a 1:1 ratio is not optimal.
Finally, the data for figures 4.1 and 4.2 shows data for compositions comprising a 4:1 (100:25) , 6.6:1 (100:15) and 20:1 (100:5) fipronil: imidacloprid ratios, which are way outside the claimed range (1:1.5 to 1:10).  Still the data shows that all the compositions were still active against termites.  This data will definitively not discourage the skilled in the art from treating termites comprising the administration of fipronil: imidacloprid composition.
In summary, the Luo data taken as whole demonstrates that mixtures of fipronil: imidacloprid at different ratios are still effective against termites, and the 20:80 ratio fipronil: imidacloprid (figures 3.1 and 3.2) seems the most promising one.


Applicant argues that:
I.B. (ii) Data points in the specification showing that the claimed combination is more effective than each agent when applied alone at the same amount.
Examiner’s response:
First, it seems like the data for day 5 on Table 5 of the instant specification is additive rather than synergistic.  Similarly, the data for day 7 of Table 6 also seems to be additive, not synergistic.  
Second, in order to show unexpected results, Applicant should compare the instantly claimed data with the data disclosed by the closest prior art.  In the first 103 rejection, that prior art will be Hungenberg et. al.  which teaches the composition: ethiprole: imidacloprid.  In the second 103 rejection, the closest prior art is Luo that teaches a 0.01%, 1:4 ratio fipronil: imidacloprid composition. 
 
Applicant argues that:
I.B. (iii) Declaration Under 37 CFR 1.132 of Janis Reed
Examiner’s response:
As discussed above, the Luo reference does not discourage the use of a composition with a fipronil: imidacloprid ratio of less than 4:1, since as stated above Luo 
The data presented for other insects like cockroaches, ants, etc. is irrelevant for the present rejection, since only the species termites is being examined.

Applicant argues that:
C. Claim 22 is not obvious because Hungenberg disclosed a broad range of ratios that does not invite routine optimization.
Examiner’s response:
Hungenberg teaches an ethriprole: imidacloprid ratio from 25:1 to 1:5 which overlaps with the instantly claimed ratio for fipronil: imidacloprid (1:1.5 to 1:10).  The fact that Hungenberg only discloses a few examples wherein the ethiprole: imidacloprid ratio is 1:1 does not contradict nor teaches against the fact that Hungenberg enables for a 25:1 to 1:5 ratio.   So regardless of how broad the range disclosed by Hungenberg is, the fact remains that it overlaps with the instantly claimed range (1:1.5 to 1:10).  So unless Applicant can demonstrate that something unexpected happens within the claimed range (1:1.5 to 1:10), it will be expected that any properties disclosed by Hungenberg within the broad range (20:1 to 1:5) will also be present within narrower ranges like the one claimed (1:1.5 to 1:10),
Applicant argues that:
D. Claim 22 is not obvious because Hungenberg disclosed taught that ethiprole and fipronil are not equivalent.
Examiner’s response:
The fact that Hungenberg teaches that fipronil can be used as an optional add-on agent does not teach against the fact that fipronil like ethiprole are both considered phenylpyrazoles with very similar structural and biological properties (see for example Caboni et. al., J. Agric. Food. Chem. (2003) 51:7055-7061, cited by Applicant).  As such, the skilled in the art will be motivated to substitute one functional equivalence (ethiprole) for another (fipronil) since the prior art teaches that both function in a similar manner.

Applicant argues that:
E. Equitable considerations for allowance
Examiner’s response:
As discussed above, there is nothing in the Luo reference that will discourage the POSA from using a fipronil and imidacloprid in a range from 1:1.5 (10% fipronil / 15% imidacloprid) to 1:10 (3% fipronil / 30% imidacloprid).
As discussed above, Luo teaches that the administration of 10 mL of an aqueous composition comprising fipronil and imidacloprid in ratios: 1:1.5 (40 ppm fipronil and 60 ppm imidacloprid) and 1:4 (20 ppm fipronil and 80 ppm imidacloprid) which anticipate the instantly claimed ratio range (1:1.5 to 1:10) for a total of 0.010% by weight of fipronil plus imidacloprid (100 ppm total of fipronil plus imidacloprid is equivalent to 0.01% by 
True, the addition of imidacloprid to fipronil, reduces the efficacy of fipronil, but this is expected since imidacloprid is less efficacious than fipronil.
The only difference between the experimental conditions of Luo and instant claim 1 is the concentration of fipronil plus imidacloprid administered, which is 0.01% for Luo and 0.05% in the instant claim 1.  It will be expected that if the same composition is effective at 0.01% it will also be effective at higher concentrations (i.e. 0.05% or higher).

In summary:
The prior art (Luo and Hungenberg) are very close prior art.  Both are completely enabled, and both teach the same or similar compositions with the same or similar ratios of a phenylpyrazole and a neonicotinoid.  Both disclose similar effect on termites.
None of the above references will discourage the skilled in the art to administer a composition comprising fipronil and imidacloprid to eliminate termites.
Fipronil and ethiprole are very similar structurally and biologically as such can be considered interchangeable when it comes to their termicide properties.
Applicant was unable to show any unexpected results, that could justify overcoming the 103 rejection.



Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 22-24, 61, 63-70, 74-76 and 79 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo (Thesis, August 2010, cited by Applicant, cited in prior office action) in view of Hungenberg et. al. (US 2009/0215760, cited in prior office action) and in view of Kubota et. al. (US 2007/0253992, cited in prior office action). 

For claims 22, 24 and 79 Luo teaches a method for controlling termites selected from the species Coptotermes formosanus comprising the administration of a an aqueous composition comprising the phenylpyrazole fipronil and the neonicotinoid imidacloprid (see pages 28-30 under Material and Methods, Termiticides and Gradient combinations bioassay).  The ratios of fipronil to imidacloprid are: 1:1.5 (40 ppm fipronil and 60 ppm imidacloprid) and 1:4 (20 ppm fipronil and 80 ppm imidacloprid) (see Table 3.1 on page 31 and Figures 3.1 and 3.2 on pages 35 and 36 respectively) which anticipate the instantly claimed ratio range (1:1.5 (resulting from an initial termiticide composition comprising 10% fipronil and 15% imidacloprid)  to 1:10 (resulting from an initial termiticide composition comprising 3% fipronil and 30% imidacloprid)). 
Luo does not teach that the final aqueous composition comprises between 0.05% to about 5.0% of fipronil plus imidacloprid.  However, as stated above, Luo teaches that administration of an aqueous composition comprising a total of 0.01% by weight of fipronil plus imidacloprid (100 ppm total of fipronil plus imidacloprid is equivalent to 0.01% by weight) which is close to the claimed range of 0.05% to about 5.0%.
Luo further teaches: “the field efficacy of termicides is affected by multiple factors such as bioavailability and soil properties.  The results in laboratory bioassays provide a 
Further, MPEP 2144.05 II states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”.
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease or pest is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Luo teaches that a concentration of the Coptotermes, the range concentration of the termiticides fipronil (a phenylpyrazole) and imidacloprid (a neonicotinoid) is considered a result effective variable. Thus, it would also have been obvious to have chosen a concentration range from among those known to be effective in methods of controlling termites.
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In the instant case, Lou recognizes that the concentration of the termiticides fipronil (a phenylpyrazole) and imidacloprid (a neonicotinoid) is considered a result-effective variable and as such it will be obvious to optimize it.
Further, the efficacy of the composition will depend of the total amount of termicide administered per area treated.  The total amount will depend not only on the concentration but on the total volume administered, as such (assuming the same area being treated) a more diluted composition (like 0.01%) might require a higher volume than a more concentrated one (i.e. 0.05%) which again are all variables that the skilled in the art will be able to optimized, as stated above, based on the teachings of Luo.  It will also be expected that if a more diluted composition of termicides (i.e. 0.01%) is 
Finally, Hungenberg teaches a similar method compared to Luo for controlling pests comprising: the administration of a composition comprising the phenylpyrazole ethiprole and a neonicotinoid (see [0001]-[0023]), wherein the preferred neonicotinoid is imidacloprid (see [0023] and [0025]) and wherein the pest can be an insect that destroys technical materials (see [0205), wherein the insect that can destroy technical materials is a termite like: Coptotermes, Heterotermes, Reticulitermes, etc. (see [0210]), and wherein the technical materials are for example wood or wood working product (i.e. a locus requiring termite control, see [0192] and [0211]-[0213]). The composition can be dispersed in a solvent like water (see [0069]-[0070], [0218] and [0230]).  
The concentration of active compounds (i.e. the phenylpyrazole ethiprole and the neonicotinoid imidacloprid) can vary preferably from 0.0001% to 1% (see [0190]) which overlaps with the instantly claimed range (0.05% to 0.5%).
The ratio of ethiprole/imidacloprid varies from 125/1 to 1/50 (see [0025]) which overlaps with the instantly claimed range (1:1.5 to 1:10).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Finally, Hungenberg teaches that the mixture of ethiprole (a phenylpyrazole) and imidacloprid (a neonicotinoid) is synergistic (i.e. the combination is more effective for controlling the pest than each of ethiprole and imidacloprid when applied alone at the same amount) (See [0061]).

Even though Hungenberg does not teach the phenylpyrazole fipronil, Kubota teaches that fipronil and ethiprole are well known phenylpyrazoles and both are active against insects like termites (see [0003] and [0006]).  Further, the structures of fipronil and ethiprole are extremely similar. Which explains the close biological activity of both compounds:


    PNG
    media_image1.png
    304
    246
    media_image1.png
    Greyscale

In other words, the teachings of Hungenberg for the mixture ethiprole/imidacloprid do correlate to the mixture fipronil/imidacloprid.

Finally, the prior art does not teach the process of mixing: 1- a termiticide composition comprising 3% to 10% by weight of the phenylpyrazole fipronil and 15% to 30% by weight of the neonicotinoid imidacloprid with 2- an aqueous medium to form termiticide concentrate comprising from about 0.05% to about 0.5% by weight of the phenylpyrazole fipronil and the neonicotinoid imidacloprid.
However, according to MPEP 2113: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.

Finally, as disclosed by Hungenberg, it will be expected that the mixture to be synergistic.

All this will result in the practice of claims 22, 24 and 79 with a reasonable expectation of success.

Luo and Hungenberg teach all the limitations of claim 23, 63-64 and 66 (see rejection above) except for; applying the termiticide concentrate in an amount of about 1 to 10 gallons per linear 10 feet per foot of depth area (Claim 23), about 2 to 6 gallons per 10 linear feet per foot of depth area (Claim 63), about 4 gallons per 10 linear feet per foot of depth area (Claim 64) or about 1 to 1.5 gallons per 10 square feet of area treated (claim 66).
However, Hungenberg further teaches that the amount of active combination used lies generally between 0.1 and 10,000 g/ha, preferably between 10 and 1,000 g/ha (see [0268]).
20,000 g/ha which is within the range taught by Hungenberg.  In other words, the range taught by Hungenberg overlaps with the amounts of the instant claims 23, 63 and 66 and is very close to the amount of claim 64.

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 
A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held 
 
All this will result in the practice of claims 23, 63-64 and 66 with a reasonable expectation of success.

For claim 61, Hungenberg teaches that the concentration of active compounds can vary preferably from 0.0001% to 1% (see [0190]) which overlaps with the instantly claimed ranges (0.038% to about 0.38% for imidacloprid and 0.012% to about 0.12% for fipronil).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 61 with a reasonable expectation of success.

For claims 65 and 67, Hungenberg teaches that agents of the invention are suitable for protection and treatment (see for example [0063]) which will result that the administration can occur when the structure will be built in the future (i.e. protection, it was not built yet or as stated in the instant specification [0042]: pre-construction treatment) or once there is already an existing structure (i.e. treatment), thus resulting in the practice of claims 65 and 67 with a reasonable expectation of success.

For claim 68, Hungenberg teaches a field trial (i.e. open area, see Table A paragraph [0280]) containing crops (see for example [0054]).
.
The prior art teaches all the limitations of claim 69 (see above) except for the concentrate being applied in an amount of up to 20 gallons per acre.
However, Hungenberg further teaches that the amount of active combination used lies generally between 0.1 and 10,000 g/ha, preferably between 10 and 1,000 g/ha (see [0268]).
One gallon is approximately 4 liters and at the lowest concentration: 0.01% and assuming a density of 1 g/ml, 4 liters (i.e. 1 gallon) of concentrate will contain about 0.4 g of termiticide (0.1 g/l x 4l). Twenty gallons will contain 8 g of termicides (0.4 x 20). One acre is equivalent to 0.405 ha, as such 8g/0.405 equals 19.75 g/ha which overlaps with the range taught by Hungenberg (between 10 g/ha and 1,000 g/ha). In other words, the range taught by Hungenberg overlaps with the amounts of the instant claim 69.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 69 with a reasonable expectation of success.

For claim 70, Hungenberg further teaches that the applications can be carried out in the form of foam (see [0267]), thus resulting in the practice of claim 70 with a reasonable expectation of success.

For claims 74-76, Hungenberg teaches that the ratio of ethiprole/imidacloprid varies from 125/1 to 1/50 (see [0025]). Which overlaps with the instantly claimed ratio 1:3.24.
Further, as stated above, Luo teaches ratios of ethiprole/imidacloprid of 1:1.5 and 1:4 which are very close to the instantly claimed range.

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  

All this will result in the practice of claims 74-76 with a reasonable expectation of success.



Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 26, 2021.